internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil b name of scholarship program c medical centers d state where medical centers located x total dollar amount of scholarships y dollar amount of each scholarship z number of scholarships given dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates you will operate a scholarship program called b your purpose is to engage in the promotion of health and your activities are to continually assess and improve health delivery in rural communities and to promote health in rural communities including granting scholarships to individuals who intend to be engaged in health related work in rural communities letter catalog number 58263t the purpose of b is to provide scholarships annually to students attending an accredited medical program leading to a degree of medical doctor or doctor of osteopathy and who also demonstrate a desire to practice medicine in d’s rural areas there is an annual deadline to apply for the scholarships the scholarship application package must contain e e e application form personal essay transcript or proof of enrollment in an accredited medical program leading to a degree of medical doctor or doctor of osteopathy the scholarships are advertised by you in newspaper advertisements in communities where c provide health care services you also post notices on your website and the websites of c to notify potential applicants of the scholarship availability the criteria for screening applicants and selecting scholarship recipients will include e e e e e e e demonstration of permanent residency within the service area of a c clinic past employment or association with a c clinic in the area and positive reviews of applicant from employment or association financial need proof of enrollment in an accredited medical program leading to a degree of medical doctor or doctor of osteopathy excellent recommendations from references provided in the application other accomplishments outside of medical school indicating leadership character and motivation demonstration of intent or desire to practice in d in rural communities after completion of the applicant’s medical degree selections will be made on a nondiscriminatory basis by a scholarship selection committee who will be appointed by the board_of directors for three year renewable terms the committee will be comprised of at least four persons to review and select the scholarship recipients the selection committee may also employ outside consultants to perform additional screening before the committee makes its final selection the board officers your employees c’s employees any person involved in the screening or letter catalog number 58263t selection process and family members of any of the above will be excluded from scholarship eligibility you have determined that x funds will be available on an annual basis for scholarships the maximum number of scholarships given is z and the maximum amount is y the selection committee notifies each recipient when selected the scholarships are granted on an annual basis and any past recipient may reapply for another scholarship in a subsequent year as long as the past recipient follows the application procedures as part of the application process the scholarship recipient must agree to remain enrolled full time and in good standing at the educational_institution and provide an official transcript that indicates grades for all courses taken during the prior year if payment if made to the school the school will be required to provide the scholarships are awarded either directly to the school the recipient attends or to the recipient verification that it qualifies under a and b a ii and to agree in writing to apply the scholarship funds to the recipient's tuition fees room and board and to pay any other funds to the recipient only for periods when the recipient is enrolled as a full time student and remains in good standing at the educational_institution if payment is made to the recipient you will take measures to ensure the scholarship funds are used properly if you receive reports or any other information that indicates the funds are not being used for the purposes of the scholarship you will initiate an investigation and any unpaid amounts to the recipient will be withheld you will take all reasonable and appropriate steps to recover the diverted funds and take necessary precautions to prevent future diversions basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request letter catalog number 58263t this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
